Citation Nr: 1819061	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  10-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to higher disability ratings for bilateral hearing loss, rated as 20 percent disabling prior to May 18, 2017, and as 30 percent disabling since.  

3.  Entitlement to a higher disability rating for internal derangement of the right knee, currently rated as 20 percent disabling.  

4.  Entitlement to service connection for right leg above knee amputation.

5.  Entitlement to a temporary total disability rating for treatment for hospitalization for right leg disability pursuant to 38 C.F.R. § 4.29

6.  Entitlement to a temporary total disability rating for a period of convalescence following right above knee amputation, pursuant to 38 C.F.R. § 4.30.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Individual Providing Representation Under 38 C.F.R. § 14.630


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the July 2010 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective May 28, 2008.  

In the October 2015 rating decision, the RO denied entitlement to a disability rating higher than 20 percent for bilateral hearing loss, denied entitlement to a disability rating higher than 10 percent for internal derangement of the right knee, denied entitlement to temporary total disability ratings for hospitalization and for a convalescent period following treatment for right leg treatment and right leg above knee amputation, and denied entitlement to service connection for right leg above knee amputation.

In a September 2017 rating decision, the RO granted a higher 30 percent disability rating for bilateral hearing loss, effective May 18, 2017.

In November 2017, the Veteran filed an application for increased compensation based on unemployability (on VA Form 21-8940) alleging that hearing loss, and right ankle and right knee disabilities prevented him from securing or following a substantially gainful occupation.  Additional medical evidence documents the effects of the Veteran's PTSD on his ability to secure or follow a substantially gainful occupation.  As a result of this evidence, the Board finds that a TDIU claim has been raised as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue has been added for current appellate consideration.  

The Veteran and his wife testified at a hearing before the undersigned in January 2018.  A hearing transcript is of record.

At his January 2018 Board hearing the Veteran testified as to the issues of entitlement to service connection for prostate cancer, chronic otitis externa, cervical spine disability, lumbar spine disability, and left shoulder disability.  The issues, however, were previously denied in a January 2014 Board decision, and the Veteran did not appeal that decision.  The Board, therefore, does not have jurisdiction over these issues.  Accordingly, the Board refers the issues of whether new and material evidence has been received to reopen the claims to Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the Veteran and his representative that a new claim for these benefits must be submitted on an application form prescribed by the Secretary of VA, and providing such forms to the Veteran.  See 38 C.F.R. § 19.9(b) (2017) (continuing to provide for referral of unadjudicated claims).  See also 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a higher disability rating for internal derangement of the right knee and entitlement to service connection for right leg above knee amputation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action is required on his part.


FINDINGS OF FACT

1.  During his January 2018 Board hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to higher disability ratings for bilateral hearing loss.  

2.  For the entire appeal period, the evidence is at least evenly balanced as to symptoms of the Veteran's service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but the symptoms and impairment have not more nearly approximated total occupational and social impairment.

3.  The Veteran's service-connected disabilities, specifically PTSD and bilateral hearing loss, have rendered him unable to secure and follow a substantially gainful occupation.  

4.  The Board's award of entitlement to TDIU for the appeal period, as detailed below, renders the Veteran's claims of entitlement to temporary total disability ratings for hospitalization and for a convalescent period following treatment involving right leg disability and right leg above knee amputation as moot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to higher disability ratings for bilateral hearing loss have all been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017).

4.  The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.29, for hospitalization for right leg treatment and right leg above knee amputation, is moot 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.101 (2017).

5.  The issue of entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30, following right leg treatment and right leg above knee amputation, is moot.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his January 2018 Board hearing, the Veteran indicated that he wished to withdraw his claim of entitlement to higher disability ratings for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter (VCAA letter) sent to the Veteran in June 2008, before service connection was granted for PTSD.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records, and private treatment records and records associated with his claim for Social Security Administration (SSA) disability benefits have been obtained.  Although a December 2016 VA examination report indicated that the Veteran received ongoing treatment provided by W. G. F., Ph.D., through 2014, the record contains only an initial evaluation conducted by Dr. F. dated in November 2009.  Notably, however, the June 2008 VCAA letter asked the Veteran to provide VA with authorization to obtain records from providers that have treated his PTSD or to otherwise send copies of treatment records in his possession.  The Veteran appears to have only responded to this request by sending a copy of the November 2009 evaluation.  He did not further respond to this request.  As the Veteran did not provide the AOJ authorization to obtain additional treatment records, the Board finds that no further action to attempt to obtain additional treatment records from Dr. F. is required.  38 C.F.R. § 3.159(c)(1)(i). 

The Veteran has additionally been afforded an adequate VA examination for adjudicating the PTSD issue on appeal.  

There is no indication that additional evidence is available or required for a fair adjudication of this higher rating claim for PTSD that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

III.  Higher Initial Disability Rating

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration specifically is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DCs 9411.  PTSD, like all other mental health disabilities, is rated under the General Rating Formula for Mental Disorders.  While it may be possible to attribute certain mental symptoms to the specific PTSD diagnosis, because all psychiatric disorders, other than eating disorders, are evaluated under the same criteria, it is appropriate to assign a single evaluation encompassing all service-connected psychiatric symptoms, regardless of how they are diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009). 

Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

As recently indicated by the United States Court of Appeals for Veterans Claims (Court), "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

	B.  Analysis

The record contains a private psychological evaluation, conducted by Dr. F., dated in November 2009.  Evaluation of the Veteran's mental status revealed that he appeared to process information slowly, that he had a moderately constricted range of affect, and that his mood appeared to be both anxious and depressed.  While long-term memory was intact, his short-term memory was compromised.  He reported startled very easily and that he would impulsively smack people when they approached him unexpectedly and startled him.  He suffered sleep impairment due to nightmares and flashbacks that he experienced.  Dr. F. noted that the Veteran had a long history of substance abuse until about one year prior to the evaluation.  The Veteran reported that he believed that his drinking may have been fueled by attempts to self-medicate.  

The Veteran was afforded a VA PTSD examination to assess the severity of the disability in December 2016.  The examiner noted that the Veteran's PTSD symptoms included chronic severe anxiety; suspiciousness; frequent initial and intermittent middle insomnia; mild memory loss, particularly affecting his skills in immediate and short-term memory functioning; intrusive recollections of military service traumatic events; recurrent nightmares of index military traumas, avoidance of activities, persons and places that resemble aspects of his traumatic military experiences; frequent irritable mood, resulting in displays of verbal aggression; diminished interest in participation in most daily activities; mild emotional detachment in relationships with his wife, children, and members of extended family; severe hypervigilance; and chronic limited motivation to initiate social relationships.  The examiner further noted that he was experiencing intermittent mood disorder symptoms that he attributes to increasing severity of PTSD symptoms and resulting strain on his daily life.  The examiner assessed that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

During his January 2018 Board hearing, the Veteran testified that he took Tramadol to treat PTSD symptoms.  He noted that he isolated himself to his home, and that he did not socialize with friends.  He reported that his wife, who was his caregiver, helped him to stay in line, and that she had took the brunt of his PTSD symptoms.  He maintained that his PTSD symptoms affected several areas of his life, and he indicated that he retired from his job in 1996 because he did not feel that he could continue to do the job properly, and that his PTSD symptom contributed to this sentiment.  He also indicated that he had contemplated suicide in order to end his suffering and make things easier for his wife.

Based on the evidence, the Board finds that the criteria for an initial 70 percent rating for the Veteran's service-connected PTSD have been met.  Symptoms throughout the appeal period have included impaired impulse control, manifested by instances of hitting people with little provocation, and verbal aggression; chronic, severe anxiety; severe hypervigilance; difficulty in adapting to stressful circumstances, including in a work or work-like setting, and an inability to establish and maintain effective relationships, manifested by chronic limited motivation to initiate social relationships.  These symptoms are equivalent to those specifically contemplated in the criteria for a 70 percent rating.  To the extent that this conclusion appears to conflict with that of the December 2016 VA examiner regarding the criteria that the symptoms and overall level of impairment most nearly approximate, this question involves an adjudicative and not a medical determination.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

A higher initial rating of 100 percent is not, however, warranted, as the Veteran did not have symptoms or overall impairment more nearly approximating the criteria for a 100 percent rating.  He did not have visual or auditory hallucinations, gross impairment in thought process or communication, grossly inappropriate behavior, and although he expressed having contemplated suicide, he was not found to be in persistent danger of hurting himself or others.  He additionally was not shown to have an inability to perform activities of daily living, to be disoriented to time or place, or to have memory loss for names of close relative, his own occupation, or his own name.  Accordingly, it cannot be said that the Veteran's symptoms more nearly approximated the criteria for a 100 percent rating.  Moreover, while the December 2016 VA examiner indicated that the Veteran had chronic limited motivation to initiate social relationships, the overall level of impairment does not more nearly approximate total social impairment, as the Veteran indicated that he had some social interactions.

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the service-connected psychiatric disabilities more nearly approximate occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to an initial rating of 70 percent, is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not otherwise for application. 

      C.  Extraschedular Consideration

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's PTSD present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  

Furthermore, the Board notes that, as explained below, it is granting entitlement to a TDIU.  The award of a TDIU for the entirety of the appeal period renders moot the question of entitlement to an extraschedular rating.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (superseded in part by regulation).




IV.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In the instant appeal, service connection is in effect for PTSD, the severity of which the Board has now determined warrants a 70 percent rating; for bilateral hearing loss, rated as 30 percent disabling; for internal derangement of the right knee, right shoulder degenerative joint disease, residuals of right ankle sprain, and tinnitus, all rated as 10 percent disabling; and for a scar of the upper right eyelid, rated as noncompensable.  Thus, the ratings assigned satisfy the percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(a) for the entire appeal period.  

In his November 2017 VA Form 21-8940, the Veteran asserted that hearing loss, and his right ankle and right knee disabilities were the disabilities that primarily prevented him from securing or following a substantially gainful occupation.  He reported having worked as a counselor for the State of New Jersey Department of Correction.  He indicated that he became too disabled to work in 1995.  He specifically reported that due to hearing loss and his right ankle and knee disabilities he had a hard time hearing his students and suffered from poor circulation of the lower extremities.  He noted in his application that he had completed four years of high school, without any college education or additional education or training. 

At his January 2018 Board hearing, the Veteran testified that he would get into confrontations with his coworkers, supervisors and even his clients, when performing his work duties, when still working.  He reported that he was disciplined several times by superiors due to this behavior.  He reported that he stopped working due to feeling that he no longer had the ability to work, and that his PTSD symptoms contributed to this sentiment.  He further testified that he believed his PTSD would make it harder or even prevent him from working, even if he were physically able. 

The medical evidence established that the Veteran's service-connected disabilities have a tremendous effect on his ability to secure and follow substantially gainful employment.  August 2015 and May 2018 VA audiology examinations noted the Veteran's difficulty in most listening situations, and the effects of the ringing in his ears on his ability to understand conversation.  Additionally, a December 1997 mental evaluation, even though dated prior to the appeal period, specifically noted that the Veteran had repeated episodes of deterioration or decompensation in work or work-like settings, which caused withdrawal from the immediate situation or exacerbation of his signs and symptoms.  This included a repeated failure to adapt to stressful circumstances.  Thus, the medical evidence as a whole supports the Veteran's various contentions that his psychiatric disability symptoms and his hearing impairment symptoms inhibit his ability to secure and maintain gainful employment.  

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014).  In considering the question of the Veteran's capability of securing and following substantially gainful employment, the evidence tends to indicate that he would have significant difficulty associating with the public-including with clients, with coworkers, and with superiors.  Additionally, the severity of his hearing loss would appear to have a significant effect on his ability to communicate with others in his usual employment as a department of corrections counselor.  While he may indeed be able to perform the labor associated with a physical or sedentary job, his ability to relate to others, including with respect to appropriately responding to criticism from supervisors would appear to impose significant limitations.  Thus, the Veteran's service-connected disabilities appear to have a significant negative effect on the Veteran's employment prospects, particularly in light of his limited educational and occupational history.

The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Claims Rendered Moot

The Veteran completed an appeal on the issues of entitlement to temporary total disability ratings for hospitalization, under 38 C.F.R. § 4.29, and for a convalescent period, under 38 C.F.R. § 4.30, following treatment for right leg disability and right leg above knee amputation which took place in March 2015.  The Board's award of entitlement to TDIU for the appeal period renders the assignment of a 100 percent rating extending back prior to his claimed periods of hospitalization and convalescence.  Therefore, the Veteran's claims for temporary total ratings are rendered moot.

As there remain no case or controversy concerning whether the Veteran is entitled to the benefits sought, the appeal of the claims of entitlement to temporary total disability ratings for hospitalization and for a convalescent period following treatment involving right leg disability and right leg above knee amputation must be dismissed.  



ORDER

The claim of entitlement to higher disability ratings for bilateral hearing loss is dismissed.

Entitlement to an initial rating higher of 70 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.

The claim of entitlement to a temporary total disability rating for treatment for hospitalization for right leg disability and right above knee amputation, pursuant to 38 C.F.R. § 4.29, is dismissed.

The claim of entitlement to a temporary total disability rating for a period of convalescence following right above knee amputation, pursuant to 38 C.F.R. § 4.30, is dismissed.


REMAND

The Veteran testified during his Board hearing that he received private treatment for his service-connected right knee disability and treatment for his subsequently amputated right leg from a Dr. J. C. H.  Records from this provider have not been associated with the claims file.  In a February 2018 letter, however, the AOJ asked the Veteran to provide authorization to obtain treatment records from Dr. H.  As the AOJ letters constitutes a pending request for authorization to obtain the treatment records from Dr. H., adjudication of these claims at this juncture would be premature.  

Additionally, in the report of an August 2015 VA examination, the VA examiner opined that the Veteran's right above knee amputation was less likely than not proximately due to or the result of his service-connected right knee disability, because the amputation was due to peripheral vascular disease.  Since the examination, however, the Veteran testified at his January 2018 Board hearing that he was hospitalized in March 2015 as a result of right ankle and knee disability, thus insinuating involvement of the ankle and knee in the resultant amputation.  Accordingly, further medical comment, in the form of an addendum opinion, is required in order to address the Veteran's contentions; specifically, whether the claimed amputation was caused or aggravated by the ankle disability or aggravated by the knee disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, these issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran provides authorization to obtain his private treatment records from Dr. H., ensure that all proper procedures are followed when requesting the records.  

2.  Then, the AOJ should forward the Veteran's claims file to the August 2015 examiner or, if he is unavailable, to another suitably qualified VA medical examiner for addendum opinions as to the etiology of the Veteran's right leg above knee amputation. 

If further examination is recommended, this should be arranged. 

The examiner is requested to review all pertinent records associated with the claims file, including all evidence obtained since the prior examination.  

The examiner should address the following:

A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right leg above knee amputation was caused by his service-connected right knee and/or right ankle disabilities?  

B)  If it is not at least as likely as not that the right leg above knee amputation was caused by service-connected right knee and/or right ankle disabilities, is it at least as likely as not (50 percent or greater probability) that the Veteran's right leg above knee amputation has been aggravated by service-connected right knee and/or right ankle disabilities?

(If aggravation is found, the examiner should attempt to establish a baseline level of severity of the right leg above knee amputation prior to aggravation by service-connected disability.)

In providing these opinions, the examiner should address all medical evidence and lay contentions, including the Veteran's credible contentions that he was hospitalized as a result of right knee and right ankle disabilities, with the amputation later resulting from this hospitalization.  

The examiner must provide reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


